Hugh J. Harper made his will and therein bequeathed $300 to Samuel W. Scarborough, and then disposed as follows: "I give unto my son, Benjamin D. Harper, all my estate after settling my debts, except the $300 above mentioned. If Benjamin does not live till of age, then I dispose of my estate as follows: I give to my sisters, if alive, or their children, etc.: all to have an equal share."
The testator's estate consisted of land, negroes and other chattels, and some debts, and cash. The defendant, Sutton, was appointed the guardian of the infant Benjamin, and in that character entered into the land, and also settled with the executor of the testator and received the slaves and other personal property on behalf of his ward. Benjamin afterwards lived several years, and then died under 21; and the plaintiff administered on his estate, and filed this petition, praying for an account of the profits of the estates accrued during the life of his intestate, and payment of the balance that might be found due, after deducting disbursements for the maintenance of the *Page 269 
infant. The defendant put in a demurrer, which, on                   (390) argument, was overruled, and the defendant appealed.
The decree must be affirmed; for, although it be a general rule that when particular legacies are payable at a future day, the legatee is not entitled to interest before the day, yet there is an established exception to that, when the gift is to an infant child, and the parent makes no other provision for his maintenance in the meanwhile. Crickets v. Dalby, 3 Ves., 10; Chamber v. Goldwin, 11 Ves., 1; Wynch v. Wynch, 1 Cox., 433; Heath v.Perry, 3 Atk., 101; Sheldon v. North, 3 Atk., 430.
But here the words plainly import an immediate gift of the whole estate, except a small pecuniary legacy, and vested it immediately in the son, but defeasible upon the contingency of his dying under 21; and that in case it is perfectly settled that the legatee takes the profits until the divesting of his estate by the happening of the contingency. Nicholas v. Osborne, 2 P. Wms., 419; Shepherd v. Ingram, 1 Amb., 448; Skeoy v. Barnes, 3 Meriv., 340; Turner v. Whitted, 9 N.C. 613; Spruill v. Moore, 40 N.C. 284.
PER CURIAM.                           Decree affirmed with costs.
(391)